DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 10 and 17 – 26 are pending.  Claims 1 – 5, 8, 17, and 26 were amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Dean on 25 August 2021.

The application has been amended as follows: 

1. A method, comprising: 
using a computer, receiving sensor data from a plurality of disposed within an agricultural field in at least two locations throughout a soil profile and at at least two depths within a crop root zone, at least one of which is equal to or more than 1 foot 
generating a spatial map of the agricultural field based on at least 
determining a volumetric water content for at least one area of soil contained in the field using the sensor data and taking into account a level of spatial and temporal variability within the area and any vertical variability through a root zone of the area of soil;
calibrating the volumetric water content of each the area of soil using at least data relating to soil composition for at least one area;
reflecting the calibrated volumetric water content data and the data relating to soil composition in the spatial map;
determining a plant available water level for each area of soil; and
displaying results of said evaluating on an electronic interface to a user to provide a three-dimensional assessment of water movement through the soil and across the field.

17. A system, comprising: 
a memory;
a computer processor operatively connected to the memory; 
	and a plurality of sensors, each sensor configured to measure one or more of temperature, electrical conductivity, and moisture data, the plurality of sensors operatively connected to the processor and disposed within an agricultural field in at 
	wherein the processor is configured to:
receive data from the plurality of sensors;
		generate a spatial map of the agricultural field based on at least topography data of the field;
		determine a volumetric water content for an area of soil contained in the field using the data received from the sensors, taking into account a level of spatial and temporal variability within the area and any variability through a root zone of the soil; 
		calibrate the volumetric water content of the area of soil using at least 
		reflect the calibrated volumetric water content data in the spatial map;
		determine a plant available water level for the area of soil; and 
		display results of said evaluating on an electronic interface to a user to provide a three-dimensional assessment of water movement through the soil and across the field.

24. The system according to claim 19, wherein: 
the processor is further configured to calibrate the volumetric water content of the area of soil using at least automatic landform interference mapping (ALIM) data relating to soil composition for the area of soil or at least the ALIM data and data from the plurality of sensors; and
the sensor calibration curve is further determined from the ALIM data.



Allowable Subject Matter
Claims 1 – 10 and 17 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 17, the closest prior art of record, Smith, Stelford, and MacMillan, either singularly or in combination, fail to anticipate or render obvious the method or system comprising 
determining a volumetric water content for at least one area of soil contained in the field using the sensor data and taking into account a level of spatial and temporal variability within the area and any vertical variability through a root zone of the area of soil;
calibrating the volumetric water content of each the area of soil using at least data relating to soil composition for at least one area; and
reflecting the calibrated volumetric water content data and the data relating to soil composition in the spatial map,
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 10 and 18 – 26, the closest prior art of record, Smith, Stelford, MacMillan, Groeneveld, and Buss either singularly or in combination, fail to claims 1 and 17, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862